                                          Case 3:19-cv-03988-EMC Document 17 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MALI W. WILLIAMS,                                  Case No. 19-cv-03988-EMC
                                   8                      Plaintiff,
                                                                                            ORDER FOR SERVICE OF PROCESS
                                   9               v.                                       VIA E-SERVICE
                                  10     R. CONWAY, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On September 18, 2020, the Court ordered the clerk to prepare summonses and for the U.S.

                                  15   Marshal to serve process on five defendants who work at Salinas Valley State Prison. Docket No.

                                  16   16. It is unclear from the docket whether the summonses were prepared and/or whether the

                                  17   Marshal ever received the documents to serve process. It is, however, clear that no Defendant has

                                  18   filed anything suggesting service of process has been accomplished. The Court now will use the

                                  19   new E-service program at the California Department of Corrections and Rehabilitation to serve the

                                  20   five Defendants. Accordingly,

                                  21          1.        The following Defendants shall be served, all of whom apparently work at Salinas

                                  22   Valley State Prison:

                                  23          - B. Mustafa (supervising correctional cook)
                                              - R. Conway (food manager)
                                  24          - J. Castillo (assistant correctional food manager)
                                              - Carole Hernandez (community resource manager)
                                  25          - T. Foss (warden)
                                  26          2.        Service on the listed Defendant shall proceed under the California Department of

                                  27   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from prisoners

                                  28   in CDCR custody. In accordance with the program, the clerk is directed to serve on CDCR via
                                          Case 3:19-cv-03988-EMC Document 17 Filed 03/23/21 Page 2 of 2




                                   1   email the following documents: the operative amended complaint (Docket No. 12), the order of

                                   2   service (Docket No. 16), this order, a CDCR Report of E-Service Waiver form and a summons.

                                   3   The clerk also shall serve a copy of this order on the plaintiff.

                                   4          3.      No later than 40 days after service of this order via email on CDCR, CDCR shall

                                   5   provide the court a completed CDCR Report of E-Service Waiver advising the court which

                                   6   defendant(s) listed in this order will be waiving service of process without the need for service by

                                   7   the United States Marshal Service (USMS) and which defendant(s) decline to waive service or

                                   8   could not be reached. CDCR also shall provide a copy of the CDCR Report of E-Service Waiver

                                   9   to the California Attorney General’s Office which, within 21 days, shall file with the court a

                                  10   waiver of service of process for the defendant(s) who are waiving service.

                                  11          4.      Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for

                                  12   each defendant who has not waived service according to the CDCR Report of E-Service Waiver a
Northern District of California
 United States District Court




                                  13   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 forms and copies

                                  14   of this order, the summons and the operative complaint for service upon each defendant who has

                                  15   not waived service. The clerk also shall provide to the USMS a copy of the CDCR Report of E-

                                  16   Service Waiver.

                                  17          5.      The Court now sets the following new briefing schedule for dispositive motions:

                                  18   Defendants must file and serve their motion for summary judgment or other dispositive motion no

                                  19   later than June 25, 2021. Plaintiff must file and serve his opposition to the motion no later than

                                  20   July 23, 2021. Defendants must file and serve their reply, if any, no later than August 6, 2021.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 23, 2021

                                  25                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                          2
